 



Exhibit 10.8
SUBORDINATION AGREEMENT
THIS AGREEMENT, dated as of March 31, 2006, is made by AMATIS LIMITED, a company
organized under the laws of the Cayman Islands, for itself and in its capacity
as collateral agent, together with any replacement or successor collateral agent
(“Amatis”), and RADCLIFFE SPC, LTD., for and on behalf of Class A Convertible
Crossover Segregated Portfolio, MAGNETAR CAPITAL MASTER FUND, LTD., WHITEBOX
CONVERTIBLE ARBITRAGE PARTNERS, LP, GUGGENHEIM PORTFOLIO XXXI, LLC, PANDORA
SELECT PARTNERS, LP, WHITEBOX INTERMARKET PARTNERS, LP, CONTEXT CONVERTIBLE
ARBITRAGE FUND, LP, CONTEXT CONVERTIBLE ARBITRAGE OFFSHORE, LTD., CONTEXT
OPPORTUNISTIC MASTER FUND, L.P. (each, an “Other Buyer” and, collectively, the
“Other Buyers”), for the benefit of WELLS FARGO BANK, NATIONAL ASSOCIATION (with
all its participants, successors and assigns, the “Senior Lender”), acting
through its Wells Fargo Business Credit operating division. Each Buyer and
Amatis are referred to herein as a “Subordinated Creditor” and, collectively, as
the “Subordinated Creditors”.
     GLOBAL EMPLOYMENT HOLDINGS, INC., a Delaware corporation (“GEH”), GLOBAL
EMPLOYMENT SOLUTIONS, INC., a Colorado corporation (“Global”), EXCELL PERSONNEL
SERVICES CORPORATION, an Illinois corporation (“Excell”), FRIENDLY ADVANCED
SOFTWARE TECHNOLOGY, INC., a New York corporation (“Friendly”), TEMPORARY
PLACEMENT SERVICE, INC., f/k/a Michael & Associates, Inc. and successor by
merger to Temporary Placement Service, Inc., a Georgia corporation (“TPS”),
SOUTHEASTERN STAFFING, INC., a Florida corporation (“Southeastern”),
SOUTHEASTERN PERSONNEL MANAGEMENT, INC., a Florida corporation (“SPM”), MAIN
LINE PERSONNEL SERVICES, INC., a Pennsylvania corporation (“Main Line”), BAY HR,
Inc., a Florida corporation (“BHR”) and SOUTHEASTERN GEORGIA HR, INC., a Georgia
corporation (“SGHR”) (GEH, Global, Excell, Friendly, TPS, Southeastern, SPM,
Main Line, BHR and SGHR are each referred to herein as an “Obligor” and
collectively as the “Obligors”), are now or hereafter may be indebted to the
Senior Lender on account of loans or the other extensions of credit or financial
accommodations from the Senior Lender to the Obligors, or to any other person
under the guaranty or endorsement of any Obligor.
     GEH and each Subordinated Creditor are parties to that certain Note
Securities Purchase Agreement dated as of March 31, 2006 (the “Purchase
Agreement”), pursuant to which GEH shall sell, and the Subordinated Creditors
shall purchase or have the right to purchase, the Subordinated Notes (as defined
below). As a condition to the Subordinated Creditors entering into the
Securities Purchase Agreement, the Subordinated Creditors have required (i) that
each Obligor (other than GEH) execute and deliver to Amatis for the benefit of
Amatis and each of the Other Buyers a Guaranty with respect to the obligations
of GEH under the Subordinated Notes and (ii) that each Obligor enter into (a) a
security agreement providing for the grant to Amatis for the benefit of Amatis
and each of the Other Buyers, a security interest in the personal property of
each Obligor and (b) a pledge agreement providing for the grant to Amatis for
the benefit of Amatis and each of the Other Buyers, a security interest in
certain personal property of each Obligor, as more specifically set forth in the
pledge agreement, each to secure all of GEH’s

 



--------------------------------------------------------------------------------



 



obligations under the Securities Purchase Agreement and the Subordinated Notes
and the other Obligors’ obligations under their Guaranties.
     As a condition to making any loan or extension of credit to the Obligors,
the Senior Lender has required that each Subordinated Creditor subordinate the
payment of the its loans and other financial accommodations to the payment of
any and all indebtedness of the Obligors to the Senior Lender. Assisting the
Obligors in obtaining credit accommodations from the Senior Lender and
subordinating its interests pursuant to the terms of this Agreement are in each
Subordinated Creditor’s best interest.
     ACCORDINGLY, in consideration of the loans and other financial
accommodations that have been made and may hereafter be made by the Senior
Lender for the benefit of the Obligors, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Senior Lender and each Subordinated Creditor hereby agree as follows:
     1. Definitions. As used herein, the following terms have the meanings set
forth in the recitals hereto and below:
     “Agreement” means this Subordination Agreement, the same has been and may
hereafter be amended, supplemented or restated from time to time.
     “Collateral” means all collateral now or hereafter securing payment of the
Senior Lender Indebtedness, including all proceeds thereof.
     “Credit Agreement” means that certain Credit and Security Agreement dated
as of May 7, 2002, by and between the Obligors (other than GEH) and the Senior
Lender as the same has been and may hereafter be amended, supplemented or
restated from time to time.
     “Insolvency Event” is defined in Section 7.
     “Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or hereafter acquired
and whether arising by agreement or operation of law.
     “Obligor Payments” is defined in Section 3.
     “Obligor Default” means a Default or Event of Default as defined in any
agreement or instrument evidencing, governing, or issued in connection with
Senior Lender Indebtedness, including, but not limited to, the Credit Agreement,
or any default under or breach of any such agreement or instrument.
     “Payment in Full” or “Paid in Full” shall mean the payment in full in cash
of the Senior Lender Indebtedness and the irrevocable termination of all lending
commitments under the Credit Agreement.

2



--------------------------------------------------------------------------------



 



     “Person” means any individual, corporation, partnership, joint venture,
limited liability company, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
     “Registration Rights Agreement” means the Registration Rights Agreement,
dated as of March 31, 2006, by and among GEH and the Subordinated Creditors.
     “Senior Lender Indebtedness” means all obligations arising under the Credit
Agreement, including but not limited to the Term Note, and each and every debt,
liability and obligation of every type and description which any Obligor may now
or at any time hereafter owe to the Senior Lender, whether such debt, liability
or obligation now exists or is hereafter created or incurred, and whether it is
or may be direct or indirect, due or to become due, absolute or contingent,
primary or secondary, liquidated or unliquidated, or joint, several or joint and
several, all interest thereon, and all fees, costs and other charges related
thereto (including all interest, fees, costs and other charges accruing after
the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency or reorganization of any Obligor, whether or not allowed
in such proceeding or other action), all renewals, extensions and modifications
thereof and any notes issued in whole or partial substitution therefor.
     “Subordinated Indebtedness” means all obligations arising under each
Subordinated Note and each and every other debt, liability and obligation of
every type and description which any Obligor may now or at any time hereafter
owe to any Subordinated Creditor, whether such debt, liability or obligation now
exists or is hereafter created or incurred, and whether it is or may be direct
or indirect, due or to become due, absolute or contingent, primary or secondary,
liquidated or unliquidated, or joint, several or joint and several; provided,
however, Subordinated Indebtedness shall not include any debts, liabilities or
obligations arising solely as a result of a Subordinated Creditor’s ownership of
preferred stock of GEH or common stock of GEH, which debts, liabilities and
obligations the Subordinated Creditors acknowledge and agree are unsecured.
     “Subordinated Notes” means GEH’s Senior Secured Promissory Notes, dated as
of March 31, 2006, each payable to the order of a Subordinated Creditor, in the
original aggregate principal amount of $30,000,000, together with all renewals,
extensions and modifications thereof and any note or notes issued in
substitution therefor. The Subordinated Notes are referred to herein
individually each as a “Subordinated Note”.
     “Term Note” means that certain term promissory note by the Obligors (other
than GEH), payable to the order of the Senior Lender, as same may be renewed and
amended from time to time, and all replacements thereto.
     2. Subordination. Each Subordinated Creditor agrees that the payment of all
of the Subordinated Indebtedness is hereby expressly subordinated to the extent
and in the manner hereinafter set forth to the Payment in Full of the Senior
Lender Indebtedness; and regardless of any priority otherwise available to any
Subordinated Creditor by law or by agreement, each Subordinated Creditor agrees
that the Senior Lender shall hold a first priority Lien in the Collateral, and
any Lien claimed therein by any Subordinated Creditor shall be and remain fully

3



--------------------------------------------------------------------------------



 



subordinate for all purposes to the Lien of the Senior Lender therein for all
purposes whatsoever. Each Subordinated Creditor agrees that the Subordinated
Indebtedness shall continue to be subordinated to the Senior Lender Indebtedness
even if the Senior Lender Indebtedness is subordinated, avoided or disallowed
under the United States Bankruptcy Code or other applicable law.
     3. Payments.
     (a) Each Subordinated Creditor agrees that, so long as no Blockage Period
(as defined below) is then in effect, it shall accept only the following
payments (the “Obligor Payments”): (i) the principal balloon payment (but not
prepayment) scheduled to be paid upon maturity of its Subordinated Note,
(ii) the scheduled payments (but not prepayments) of interest required to be
paid under its Subordinated Note and (iii) the fees and penalties (but in no
event for the payment of any amounts related to redemption) due and payable to
such Subordinated Creditor pursuant to the Registration Rights Agreement, its
Subordinated Note or the Note Securities Purchase Agreement, dated the date
hereof, by and among Global and the Subordinated Creditors, so long as, with
respect to (iii) only, (A) no Obligor Default has occurred and is continuing or
will occur as a result of or immediately following any such payment, (B) Global
has delivered to the Senior Lender prior written notice that such fees or
penalties will be due and payable, which notice shall be delivered to the Senior
Lender at least five (5) business days prior to the date on which such payment
is due and (C) the aggregate amount of such payment of fees and penalties does
not cause Global to exceed the $1,300,000 dividend cap related to such fees and
penalties set forth in the Credit Agreement. Each Subordinated Creditor agrees
that, upon the occurrence of any Obligor Default and upon receipt by Amatis of
written notice from the Senior Lender of such occurrence (a “Blockage Notice”),
no Obligor Payment nor any other payment in cash or other property or otherwise
(whether of principal, interest, balloon or otherwise but excluding securities
that are subordinated to the Senior Lender Indebtedness to the same extent as,
or more deeply than, the Subordinated Indebtedness is subordinated to the Senior
Lender Indebtedness) on account of any Subordinated Indebtedness shall be made
by or on behalf of any Obligors, and each Subordinated Creditor agrees that it
shall not, without the Senior Lender’s prior written consent, sue for, take,
receive or accept any such payment, directly or indirectly, from or on behalf of
any Obligor, or exercise any right of or permit any setoff in respect of the
Subordinated Indebtedness, during a period (the “Blockage Period”) commencing on
the date of receipt of a Blockage Notice by Amatis and ending 180 days
thereafter, or on such earlier date, if any, on which all Senior Lender
Indebtedness has been Paid in Full or such Obligor Default is waived in writing
by the Senior Lender. There shall be at least 60 consecutive days during which
no Blockage Period is in effect during any period of 360 consecutive days.
     (b) The Senior Lender and each Subordinated Creditor agrees that, if at any
time following a blockage of Obligor Payments to the Subordinated Creditors
pursuant to Section 3(a) the Subordinated Creditors are no longer prohibited
from receiving any such payments with respect to the Subordinated Indebtedness
pursuant to the terms of this Agreement, each Subordinated Creditor shall be
entitled to receive all of the Obligor

4



--------------------------------------------------------------------------------



 



Payments due and owing to it with respect to the Subordinated Indebtedness that
have been blocked together with any default interest to the extent provided for
by the Subordinated Notes, so long as no Obligor Default will occur as a result
of or immediately following such payments in the aggregate.
     (c) The Senior Lender hereby agrees not to consent to any request or
otherwise waive its right to prohibit GEH or any of its subsidiaries from making
any payment with respect to any holders of GEH’s Series A Preferred Stock or
common stock during any Blockage Period, unless and until such time as the
Subordinated Creditors shall have received any and all Obligor Payments
prohibited during such Blockage Period.
     4. Receipt of Prohibited Payments. Each Subordinated Creditor agrees that,
if any Subordinated Creditor receives any payment on the Subordinated
Indebtedness that such Subordinated Creditor is not entitled to receive under
the provisions of this Agreement, such Subordinated Creditor will hold the
amount so received in trust for the Senior Lender and will forthwith turn over
such payment to the Senior Lender in the form received (except for the
endorsement of any Subordinated Creditor where necessary) for application to
then-existing Senior Lender Indebtedness (whether or not due), in such manner of
application as the Senior Lender may deem appropriate. Each Subordinated
Creditor agrees that, if any Subordinated Creditor exercises any right of setoff
which such Subordinated Creditor is not permitted to exercise under the
provisions of this Agreement, such Subordinated Creditor will promptly pay over
to the Senior Lender, in immediately available funds, an amount equal to the
amount of the claims or obligations offset. Each Subordinated Creditor agrees
that, if a Subordinated Creditor fails to make any endorsement required under
this Agreement, the Senior Lender, or any of its officers or employees or agents
on behalf of the Senior Lender, is hereby irrevocably appointed as the
attorney-in-fact (which appointment is coupled with an interest) for each
Subordinated Creditor to make such endorsement in any Subordinated Creditor’s
name.
     5. Action on Subordinated Indebtedness. Subject to Section 6(e), each
Subordinated Creditor agrees that it will not commence any action or proceeding
against any Obligor to recover all or any part of the Subordinated Indebtedness,
or join with any creditor (unless the Senior Lender shall so join) in bringing
any proceeding against any Obligor under any bankruptcy, reorganization,
readjustment of debt, arrangement of debt receivership, liquidation or
insolvency law or statute of the federal or any state government, or take
possession of, sell, or dispose of any Collateral, or exercise or enforce any
right or remedy available to such Subordinated Creditor with respect to any such
Collateral, unless and until the Senior Lender Indebtedness has been Paid in
Full.
     6. Action Concerning Collateral.
     (a) Each Subordinated Creditor agrees that, notwithstanding any Lien now
held or hereafter acquired by any Subordinated Creditor, until the Senior Lender
Indebtedness has been Paid in Full, the Senior Lender may take possession of,
sell, dispose of, and otherwise deal with all or any part of the Collateral, and
may enforce any right or remedy available to it with respect to any Obligor or
the Collateral, all without notice to or

5



--------------------------------------------------------------------------------



 



consent of any Subordinated Creditor except as specifically required by
applicable law; provided, however, that if any such sale or disposition results
in a cash surplus after the Senior Lender Indebtedness has been Paid in Full, to
the extent permitted by law, such surplus shall be paid to Amatis, for
application in accordance with the terms of the Subordinated Notes.
     (b) In addition, and without limiting the generality of the foregoing, each
Subordinated Creditor agrees that, if (i) an Obligor Default has occurred and is
continuing, (ii) any Obligor or the Senior Lender intends to sell or otherwise
dispose of any Collateral to an unrelated third party outside the ordinary
course of business, (iii) the Senior Lender has given written notice thereof to
Amatis, and (iv) each Subordinated Creditor has failed, within ten (10) business
days after receipt by Amatis of such notice, to purchase for cash the Senior
Lender Indebtedness for the full amount thereof together with the Senior
Lender’s interest in the Collateral, each Subordinated Creditor shall be deemed
to have consented to such sale or disposition, to have released any Lien it may
have in such Collateral and to have authorized the Senior Lender or its agents
to file partial releases (and any related financing statements such as “in-lieu”
financing statements under Part 7 of Article 9 of the Uniform Commercial Code)
with respect to such Collateral.
     (c) Each Subordinated Creditor agrees that the purchase by a Subordinated
Creditor of the Senior Lender Indebtedness shall be expressly made without
representation or warranty of any kind by the Senior Lender as to the Senior
Lender Indebtedness, the Collateral or otherwise and without recourse to the
Senior Lender, except that the Senior Lender shall represent and warrant:
(i) the amount of the Senior Lender Indebtedness being purchased from it (but
without representation or warranty as to the collectability, validity or
enforceability of such Senior Lender Indebtedness) and (ii) that the Senior
Lender owns the Senior Lender Indebtedness free and clear of any Liens created
by it. Each Subordinated Creditor agrees that, upon the purchase by a
Subordinated Creditor of the Senior Lender Indebtedness, such Subordinated
Creditor shall indemnify and hold harmless the Senior Lender from and against
all loss, cost, damage or expense (including attorneys’ fees and legal expenses)
suffered or incurred by the Senior Lender arising from or in any way related to
the act or omissions of such Subordinated Creditor after the purchase.
     (d) Each Subordinated Creditor agrees that the Senior Lender shall have no
duty to preserve, protect, care for, insure, take possession of, collect,
dispose of, or otherwise realize upon any of the Collateral, and in no event
shall the Senior Lender be deemed any Subordinated Creditor’s agent with respect
to the Collateral. Each Subordinated Creditor agrees that all proceeds received
by the Senior Lender with respect to any Collateral may be applied, first, to
pay or reimburse the Senior Lender for all costs and expenses (including
reasonable attorneys’ fees) incurred by the Senior Lender in connection with the
collection of such proceeds, and, second, to any Senior Lender Indebtedness
secured by the Senior Lender’s Lien in that Collateral in any order that it may
choose.

6



--------------------------------------------------------------------------------



 



     (e) Each Subordinated Creditor and the Senior Lender agree that, upon the
occurrence and during the continuance of an event of default under the
Subordinated Notes, which event of default is the result of the failure to make
any payment of principal or interest with respect to Subordinated Indebtedness,
subject at all times to the provisions of Section 3 and Section 4 and commencing
180 days after receipt by the Senior Lender of written notice from Amatis of
such event of default with respect to the failure to make any payment of
principal or interest under the Subordinated Notes, each Subordinated Creditor
may accelerate the payment of its portion of the Subordinated Indebtedness and
Amatis may take action to enforce its Liens on the Collateral, but, in the case
of such action to enforce its Liens on the Collateral, only so long as the
Senior Lender is not pursuing in good faith the exercise of its security
interest in the Collateral or other remedies as a “secured creditor” under
Article 9 of the UCC, or attempting to vacate any stay of enforcement of its
Liens on, a material portion of the remaining Collateral, including, but not
limited to, any or all of the following: solicitation of bids from third parties
to conduct the liquidation of all or a material portion of the remaining
Collateral, the engagement or retention of sales brokers, marketing agents,
investment bankers, accountants, appraisers, auctioneers or other third parties
for the purposes of valuing, marketing, promoting and selling a material portion
of the remaining Collateral, the commencement of any action to foreclose on its
Liens on all or any material portion of the remaining Collateral, notification
of account debtors to make payments to the Senior Lender or its agents, any
action to take possession of all or any material portion of the remaining
Collateral or commencement of any legal proceedings or actions against or with
respect to all or any material portion of the remaining Collateral; provided
that, notwithstanding the foregoing, such 180 day period shall be tolled during
such time as the Senior Lender or Amatis is stayed from enforcing its Liens on a
material portion of the remaining Collateral. In addition to and not by way of
limitation of the foregoing, each Subordinated Creditor agrees that at no time
shall it take any action prejudicial to or inconsistent with the Senior Lender’s
rights and senior priority secured position with respect to any Obligor or the
assets or property of any Obligor including, but not limited to, that no
Subordinated Creditor shall take any action that will impede, interfere with,
restrict, or restrain the exercise by the Senior Lender of its rights and
remedies under the Credit Agreement or any other agreement, instrument or
document evidencing or related to the Senior Lender Indebtedness. Each
Subordinated Creditor agrees that, if any Subordinated Creditor shall attempt
any remedies under a Subordinated Note or attempt any other action prohibited or
restricted under this Agreement, any Obligor or the Senior Lender may interpose
as a defense or plea the making of this Agreement and the Senior Lender may
intervene and interpose such defense in its name or in the name of any Obligor
or the Senior Lender may by virtue of this Agreement restrain the enforcement
thereof in the name of any Obligor or the Senior Lender. Each Subordinated
Creditor agrees that, notwithstanding anything to the contrary, any payment or
distribution of cash, assets, securities (for clarification purposes, not those
securities issuable upon conversion of its Subordinated Note) or other property
of any Obligor received by any Subordinated Creditor as repayment of the
Subordinated Indebtedness due to action taken by a Subordinated Creditor under
this Section 6(e) prior to all Senior Lender Indebtedness being Paid in Full
shall be held by such Subordinated Creditor in trust for

7



--------------------------------------------------------------------------------



 



and forthwith turned over to the Senior Lender in the form received (except for
the endorsement of any Subordinated Creditor where necessary) for application to
the Senior Indebtedness until such Senior Indebtedness is Paid in Full.
     (f) The Senior Lender and each Subordinated Creditor agree that this
Section 6 shall not be construed in any way to limit or impair the right of
(i) any Subordinated Creditor to bid for and purchase any portion of the
Collateral at any private or judicial foreclosure upon such Collateral initiated
by the Senior Lender, (ii) subject to Section 5, any Subordinated Creditor to
join (but not control) any foreclosure or other judicial lien enforcement
proceeding with respect to such Collateral initiated by the Senior Lender
thereon, so long as it does not delay or interfere with the exercise by the
Senior Lender of its rights and (iii) subject to the terms of this Agreement,
the right of any Subordinated Creditor to receive payments from the proceeds of
the collection, sale or other disposition of Collateral.
     (g) Each Subordinated Creditor agrees that it will not require or allow any
direct or indirect subsidiary of GEH (other than the Obligors) to become an
obligor of the Subordinated Indebtedness, including without limitation,
requiring or allowing any such subsidiary to guaranty the obligations of any
Obligor under the Subordinated Indebtedness or to pledge assets to secure the
repayment of the Subordinated Indebtedness, unless such subsidiary has become a
Borrower (as defined in the Credit Agreement) and the Senior Lender has taken
all steps necessary to perfect its Liens on such subsidiary’s assets, as
determined by the Senior Lender in its reasonable discretion.
     7. Bankruptcy and Insolvency. Each Subordinated Creditor agrees that, in
the event of any receivership, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization or arrangement with creditors, whether or
not pursuant to bankruptcy law (each, an “Insolvency Event”), the sale of all or
substantially all of the assets of any Obligor, dissolution, liquidation or any
other marshalling of the assets or liabilities of any Obligor, it will file all
claims, proofs of claim or other instruments of similar character necessary to
enforce the obligations of such Obligor in respect of the Subordinated
Indebtedness (provided that the Senior Lender may only file claims and proofs of
claim in respect of the Subordinated Indebtedness if there shall remain not more
than 30 days before such action is barred, prohibited or otherwise cannot be
taken) and will hold in trust for the Senior Lender and promptly pay over to the
Senior Lender in the form received (except for the endorsement of such
Subordinated Creditor where necessary) for application to the then-existing
Senior Lender Indebtedness, any and all moneys, dividends or other assets
received in any such proceedings on account of the Subordinated Indebtedness,
unless and until the Senior Lender Indebtedness has been Paid in Full and the
Senior Lender’s Lien in the Collateral has been terminated. Each Subordinated
Creditor agrees that, if any Subordinated Creditor shall fail to take any such
action, the Senior Lender, as attorney-in-fact for each Subordinated Creditor,
may take such action on each Subordinated Creditor’s behalf. Each Subordinated
Creditor hereby irrevocably appoints the Senior Lender, or any of its officers
or employees on behalf of the Senior Lender, as the attorney-in-fact for such
Subordinated Creditor (which appointment is coupled with an interest) with the
power but not the duty, upon the occurrence, and during the continuance, of an
Insolvency Event, to demand, sue for, collect and receive any and all such
moneys, dividends or other assets and give acquittance therefor and to

8



--------------------------------------------------------------------------------



 



file any claim, proof of claim or other instrument of similar character, to vote
claims comprising Subordinated Indebtedness to accept or reject any plan of
partial or complete liquidation, reorganization, arrangement, composition or
extension and to take such other action in the Senior Lender’s own name or in
the name of any Subordinated Creditor as the Senior Lender may deem necessary or
advisable for the enforcement of the agreements contained herein; and each
Subordinated Creditor agrees that it will execute and deliver to the Senior
Lender such other and further powers-of-attorney or instruments as the Senior
Lender may reasonably request in order to accomplish the foregoing. Each
Subordinated Creditor agrees that, if the Senior Lender desires to permit the
use of cash collateral or to provide post-petition financing to any Obligor,
such Subordinated Creditor shall not object to the same on the grounds that its
interests are not being adequately protected; provided that such Subordinated
Creditor is granted the same liens and security interests on the post-petition
Collateral that may be granted to or for the benefit of the Senior Lender,
junior only to the liens or security interests of the Senior Lender therein.
     8. Restrictive Legend; Transfer of Subordinated Indebtedness. Each
Subordinated Creditor agrees that it will cause its Subordinated Note and all
other notes, bonds, debentures or other instruments evidencing its portion of
the Subordinated Indebtedness or any part thereof to contain a specific
statement thereon to the effect that the indebtedness thereby evidenced is
subject to the provisions of this Agreement, and each Subordinated Creditor will
mark its books conspicuously to evidence the subordination effected hereby.
Attached hereto is a true and correct copy of each Subordinated Note bearing
such legend. Each Subordinated Creditor agrees that, at the request of the
Senior Lender, such Subordinated Creditor shall deposit with the Senior Lender
its Subordinated Note and all of the other notes, bonds, debentures or other
instruments evidencing the Subordinated Indebtedness, which notes, bonds,
debentures or other instruments may be held by the Senior Lender so long as any
Senior Lender Indebtedness remains outstanding or the Senior Lender’s Lien in
the Collateral has not been terminated. Each Subordinated Creditor agrees that
it is the lawful holder of its Subordinated Note and it has not transferred any
interest therein to any other Person. Each Subordinated Creditor agrees that it
will not assign, transfer or pledge to any other Person any of the Subordinated
Indebtedness without delivering to the Senior Lender, simultaneously with such
assignment, transfer or pledge, a joinder agreement, in form and substance
acceptable to the Senior Lender, executed by such assignee, transferee or
pledgee pursuant to which such assignee, transferee or pledgee is bound, as a
Subordinated Creditor, by all of the terms and conditions of this Agreement;
provided, however, that each Subordinated Creditor may pledge a Subordinated
Note in connection with a bona fide margin account or other loan or financing
arrangement secured by such Subordinated Note without providing a joinder
agreement, but, upon any assignment or transfer of such a pledged Subordinated
Note to such pledgee or any other assignee or transferee of such Subordinated
Note, such Subordinated Creditor shall cause such pledgee, assignee or
transferee to deliver to the Senior Lender, simultaneously with such assignment
or transfer, a joinder agreement, in form and substance acceptable to the Senior
Lender, executed by such pledgee, transferee or assignee pursuant to which such
pledgee, transferee or assignee is bound, as a Subordinated Creditor, by all of
the terms and conditions of this Agreement. Notwithstanding the failure to
execute or deliver any such joinder agreement, the subordination effected hereby
shall survive any assignment, transfer or pledge of all or any portion of the
Subordinated Indebtedness, and the terms of this Agreement shall be binding upon
the successors, assigns and transferees of each Subordinated Creditor. Each
Subordinated Creditor

9



--------------------------------------------------------------------------------



 



agrees that it will not, without the prior written consent of the Senior Lender,
agree to a discharge or forgiveness of the Subordinated Indebtedness.
     9. Continuing Effect. Each Subordinated Creditor agrees that this Agreement
shall constitute a continuing agreement of subordination, and the Senior Lender
may, without notice to or consent by any Subordinated Creditor, modify any term
of the Senior Lender Indebtedness in reliance upon this Agreement. Each
Subordinated Creditor agrees that, without limiting the generality of the
foregoing, the Senior Lender may, at any time and from time to time, without the
consent of or notice to any Subordinated Creditor and without incurring
responsibility to any Subordinated Creditor or impairing or releasing any of the
Senior Lender’s rights or any of the obligations of any Subordinated Creditor
hereunder:
     (a) change the interest rate or change the amount of payment or extend the
time for payment or renew or otherwise alter the terms of any Senior Lender
Indebtedness or any instrument evidencing the same in any manner;
     (b) sell, exchange, release or otherwise deal with any property at any time
securing payment of the Senior Lender Indebtedness or any part thereof;
     (c) release anyone liable in any manner for the payment or collection of
the Senior Lender Indebtedness or any part thereof;
     (d) exercise or refrain from exercising any right against any Obligor or
any other Person (including the Subordinated Creditor); and
     (e) apply any sums received by the Senior Lender, by whomsoever paid and
however realized, to the Senior Lender Indebtedness in such manner as the Senior
Lender shall deem appropriate.
     10. No Commitment. Each Subordinated Creditor agrees that none of the
provisions of this Agreement shall be deemed or construed to constitute or imply
any commitment or obligation on the part of the Senior Lender to make any future
loans or other extensions of credit or financial accommodations to any Obligor.
Each Subordinated Creditor hereby waives any and all right to require the
marshalling of assets in connection with the exercise of any of the Senior
Lender’s remedies permitted by applicable law or agreement.
     11. Bailment. With respect to any Collateral in the Senior Lender’s
possession or control consisting of certificates representing shares of stock of
any direct or indirect subsidiary of GEH (“Specified Collateral”), the Senior
Lender will act as pledgeholder for each Subordinated Creditor until the Payment
in Full of the Senior Lender Indebtedness, whereupon, to the extent permitted by
law, possession of, control or the other rights with respect to any such
Specified Collateral remaining shall be promptly transferred to Amatis; and
immediately upon such transfer of possession, control or other rights, Amatis
shall become the pledgeholder of the Specified Collateral. Each Subordinated
Creditor acknowledges and agrees that: (i) the Senior Lender makes no
representation or warranty whatsoever as to the nature, extent, description,

10



--------------------------------------------------------------------------------



 



validity or priority of any Specified Collateral or the Liens upon any Specified
Collateral; (ii) while any Specified Collateral is held by the Senior Lender,
the Senior Lender shall not have any liability to any Subordinated Credit for
any losses, damages, claims, or liability of any kind to the extent arising out
of the holding of such Specified Collateral; (iii) the Senior Lender need not
act as a pledgeholder for any Subordinated Creditor with respect to any
Collateral other than Specified Collateral; (iv) each Subordinated Creditor
shall promptly deliver to the Senior Lender any Collateral, that is now in or in
the future comes into its possession or control, in which a security interest
may be perfected under the UCC or other relevant law only by possession or
control or with respect to which the rights or interests granted to such
Subordinated Creditor may be precluded by or inconsistent with the rights or
interests granted to the Senior Lender; and (v) the priority of the Senior
Lender’s and each Subordinated Creditors’ Liens in Specified Collateral shall be
governed by the terms of this Agreement.
     12. Third Parties. Nothing contained in this Agreement is intended to or
shall affect or limit, in any way, the rights that the Senior Lender or the
Subordinated Creditor have with respect to any third parties. Subject to the
terms hereof, the Senior Lender and the Subordinated Creditor hereby
specifically reserve all of their respective rights against the Obligors and all
other third parties.
     13. Notice. The Senior Lender and each Subordinated Creditor agrees that
all notices and other communications hereunder shall be in writing and shall be
(i) personally delivered, (ii) transmitted by registered mail, postage prepaid,
or (iii) transmitted by telecopy, in each case addressed to the party to whom
notice is being given at its address as set forth below:
If to the Senior Lender:
Wells Fargo Business Credit
MAC C7300 210
1740 Broadway
Denver, Colorado 80274
Telecopier: (303) 863-4904
Attention: Martin Tracy
If to any Subordinated Creditor:
Amatis Advisors, LLC
One American Lane
Greenwich, CT 06831
Attention: Brendan McGovern
Telecopier: (203) 422-3422
or at such other address as may hereafter be designated in writing by that
party. All such notices or other communications shall be deemed to have been
given on (i) the date received if delivered personally, (ii) three days after
the date of posting if delivered by mail, or (iii) the date of transmission if
delivered by telecopy.

11



--------------------------------------------------------------------------------



 



     14. Conflict in Agreements. Each Subordinated Creditor agrees that, if the
subordination provisions of any instrument evidencing Subordinated Indebtedness
conflict with the terms of this Agreement, the terms of this Agreement shall
govern the relationship between the Senior Lender and each Subordinated
Creditor.
     15. No Waiver. Each Subordinated Creditor agrees that no waiver shall be
deemed to be made by the Senior Lender of any of its rights hereunder unless the
same shall be in writing signed on behalf of the Senior Lender, and each such
waiver, if any, shall be a waiver only with respect to the specific matter or
matters to which the waiver relates and shall in no way impair the rights of the
Senior Lender or the obligations of any Subordinated Creditor to the Senior
Lender in any other respect at any time.
     16. Binding Effect; Acceptance. The Senior Lender and each Subordinated
Creditor agrees that this Agreement shall be binding upon each Subordinated
Creditor, each Subordinated Creditor’s successors and assigns and shall inure to
the benefit of the Senior Lender and its participants, successors and assigns
irrespective of whether this or any similar agreement is executed by any other
creditor of any Obligor. Each Subordinated Creditor agrees that notice of
acceptance by the Senior Lender of this Agreement or of reliance by the Senior
Lender upon this Agreement is hereby waived by each Subordinated Creditor.
     17. Miscellaneous. The section headings herein are included for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument. For clarification purposes and without implication that the
contrary would otherwise be true, nothing contained in this Agreement shall
prohibit or restrict any Subordinated Creditor’s ability to convert its
Subordinated Note pursuant to the terms thereof or GEH from issuing, or such
Subordinated Creditor from receiving, the securities issuable upon conversion
thereof.
     18. Governing Law; Consent to Jurisdiction and Venue; Waiver of Jury Trial.
This Agreement shall be governed by and construed in accordance with the
substantive laws (other than conflict laws) of the State of Colorado. Each of
the Senior Lender and the Subordinated Creditors consents to the personal
jurisdiction of the state and federal courts located in the State of Colorado in
connection with any controversy related to this Agreement, waives any argument
that venue in any such forum is not convenient, and agrees that any litigation
initiated by any of them in connection with this Agreement may be venued in
either the state or federal courts located in the City and County of Denver,
Colorado. EACH OF THE SENIOR LENDER AND THE SUBORDINATED CREDITORS WAIVE ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED ON OR PERTAINING TO
THIS AGREEMENT.
[The remainder of this page intentionally left blank.]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Senior Lender and each Subordinated Creditor have
caused this Agreement to be executed and delivered by its officer thereunto duly
authorized as of the date and year first above-written.

                  WELLS FARGO BANK, N.A., acting through its WELLS FARGO
BUSINESS CREDIT operating division   AMATIS LIMITED    
 
      By:   Amaranth Advisors L.L.C., its Trading Advisor    
By:
  /s/ MARK J. GUSTAFSON    By:   /s/ KARL J. WACHTER     
 
               
Name:
  Mark J. Gustafson   Name:   Karl J. Wachter     
 
               
Its:
  Senior Vice President   Its:   Authorized Signatory     
 
               
 
                RADCLIFFE SPC, LTD., for and on behalf of Class A Convertible
Crossover Segregated Portfolio   MAGNETAR CAPITAL MASTER FUND, LTD.    
By:
  RG Capital Management, L.P.   By:   Magnetar Financial LLC    
By:
  RGC Management Company, LLC   Its:   Investment Manager    
By:
  /s/ GERALD F. STAHLECKER   By:   /s/ PAUL SMITH     
 
               
Name:
  Gerald F. Stahlecker   Name:   Paul Smith     
 
               
Its:
  Managing Director   Its:   General Counsel     
 
               
 
                GUGGENHEIM PORTFOLIO XXXI, LLC   WHITEBOX CONVERTIBLE ARBITRAGE
PARTNERS, LP    
 
  /s/ JONATHAN WOOD             
 
               
By:
  WHITEBOX ADVISORS LLC    By:   /s/ JONATHAN WOOD     
 
               
Name:
  Jonathan Wood    Name:   Jonathan Wood     
 
               
Its:
  CFO/ DIRECTOR    Its:   CFO/ DIRECTOR     
 
               
 
                PANDORA SELECT PARTNERS, LP            
 
               
By:
  /s/ JONATHAN WOOD             
 
               
Name:
  Jonathan Wood             
 
               
Its:
  CFO/ DIRECTOR             
 
               

Sig-1



--------------------------------------------------------------------------------



 



                  WHITEBOX INTERMARKET PARTNERS, LP   CONTEXT CONVERTIBLE
ARBITRAGE FUND, LP    
 
               
By:
  /s/ JONATHAN WOOD   By:   /s/ WILLIAM D. FERTIG     
 
               
Name:
  Jonathan Wood    Name:   William D. Fertig     
 
               
Its:
  CFO/ DIRECTOR    Its:   CFO    
 
               
 
                CONTEXT CONVERTIBLE ARBITRAGE OFFSHORE, LTD.   CONTEXT
OPPORTUNISTIC MASTER FUND, L.P.    
 
               
By:
  /s/ WILLIAM D. FERTIG    By:   /s/ WILLIAM D. FERTIG     
 
               
Name:
  William D. Fertig    Name:   William D. Fertig     
 
               
Its:
  CFO    Its:   CFO     
 
               

Sig-2



--------------------------------------------------------------------------------



 



Acknowledgment by Obligor
     Each of the undersigned, being an Obligor referred to in the foregoing
Agreement, hereby (i) acknowledges receipt of a copy thereof, (ii) agrees to all
of the terms and provisions thereof, (iii) agrees to and with the Senior Lender
that it shall make no payment on the Subordinated Indebtedness that any
Subordinated Creditor would not be entitled to receive under the provisions of
the Agreement, (iv) agrees that any such payment will constitute a default under
the Senior Lender Indebtedness, and (v) agrees to mark its books conspicuously
to evidence the subordination of the Subordinated Indebtedness effected hereby.

                  GLOBAL EMPLOYMENT HOLDINGS, INC.   GLOBAL EMPLOYMENT
SOLUTIONS, INC.    
 
               
By:
  /s/ HOWARD BRILL   By:   /s/ HOWARD BRILL    
 
               
Name:
  Howard Brill   Name:   Howard Brill    
Its:
  Chief Executive Officer and President   Its:   Chief Executive Officer and
President    
 
                SOUTHEASTERN STAFFING, INC.   EXCELL PERSONNEL SERVICES
CORPORATION    
 
               
By:
  /s/ HOWARD BRILL   By:   /s/ HOWARD BRILL    
 
               
Name:
  Howard Brill   Name:   Howard Brill    
Its:
  Executive Vice President   Its:   Executive Vice President    
 
                MAIN LINE PERSONNEL SERVICES, INC.   FRIENDLY ADVANCED SOFTWARE
TECHNOLOGY, INC.    
 
               
By:
  /s/ HOWARD BRILL   By:   /s/ HOWARD BRILL    
 
               
Name:
  Howard Brill   Name:   Howard Brill    
Its:
  Executive Vice President   Its:   Executive Vice President    
 
                SOUTHEASTERN GEORGIA HR, INC.   TEMPORARY PLACEMENT SERVICE,
INC., f/k/a
    Michael & Associates, Inc. and successor by merger to
    Temporary Placement Service, Inc.
 
               
By:
  /s/ HOWARD BRILL   By:   /s/ HOWARD BRILL    
 
               
Name:
  Howard Brill   Name:   Howard Brill    
Its:
  Executive Vice President   Its:   Executive Vice President    
 
                BAY HR, INC.   SOUTHEASTERN PERSONNEL MANAGEMENT, INC.    
 
               
By:
  /s/ HOWARD BRILL   By:   /s/ HOWARD BRILL    
 
               
Name:
  Howard Brill   Name:   Howard Brill    
Its:
  Executive Vice President   Its:   Executive Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
attach copy of each Subordinated Note with following legend
     THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT BY
HOLDER IN FAVOR OF WELLS FARGO BANK, NATIONAL ASSOCIATION, ACTING THROUGH ITS
WELLS FARGO BUSINESS CREDIT OPERATING DIVISION, DATED AS OF MARCH 31, 2006.

 